ON REHEARING
WRIGHT, Presiding Judge.
Upon application for rehearing, it has been brought to the Court’s attention that in affirming the decree of the trial court we misunderstood its effect. That is, though the decree awarded to appellant the sixteen trailers located at Sun Lake Trailer Court or Ranch, the land upon which such trailers are located was included in the acreage awarded to appellee. We have reexamined the transcript of the evidence. Though there is no description of the location of Sun Lake Trailer Court in the *123record, we conclude that the appellant is correct. It further appears that there is also located on the acreage awarded appellee an apartment containing two units and a dwelling house. These buildings are income producing or are capable of being so. We consider it appropriate that such buildings and the site known as Sun Lake Trailer Court be awarded to appellant to assist in supporting her and the children whose custody was awarded to her.
As we do not have before us proper descriptions of the land upon which these buildings and the trailer court is located, we now reverse Paragraph 11 of the decree below insofar as it grants to Joseph Allen Anderson, Sr. the full 26.088 acres of land where the home of the parties is located, and remanded to the trial court for the purpose of carving from such acreage the trailer court, the apartment building and the dwelling house formerly occupied by the parties prior to the erection of their present residence. We direct the trial court to use its own discretion in determining the amount of land to be awarded with the trailer court and each building, suggesting only that a reasonable amount be given so that such property would be reasonably marketable and desirable for the designed purpose, keeping in mind the least adverse effect upon the acreage and residence remaining. Such award should provide for ingress and egress. When such carving out is accomplished, title to the property so carved out shall vest in appellant LaFaye Anderson. Title to the remainder of the 26.088 acres shall vest in Joseph Allen Anderson, Sr.
Further supervision by this Court of the matters directed to the trial court subject to its discretion upon remandment is unnecessary. ' Decree after remandment will be subject to appeal or other appropriate review.
Opinion extended. Rehearing granted. Affirmed in part, reversed in part and remanded with directions.
BRADLEY and HOLMES, JJ., concur.